DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3, 4, 6 thru 9, 11, 12 and 14 thru 16 have been entered into the record.  Claims 2, 5, 10, 13 and 17 have been cancelled.
Response to Amendment
The cancellation of claim 17 overcomes the prior art rejection from the previous office action (5/10/2022).  The prior art rejection is withdrawn.
The cancellation of claim 5 overcomes the claim objection from the previous office action (5/10/2022).  The claim objection is withdrawn.
Allowable Subject Matter
Claim s 1, 3, 4, 6 thru 9, 11, 12 and 14 thru 16 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the cancellation of claims 17 and 5.  Claims 1, 3, 4, 6 thru 9, 11, 12 and 14 thru 16 were previously indicated as allowable subject matter in the previous office action (5/10/2022).  The reasons for allowance over the prior art of record as the same as the reasons for indicating allowable subject matter recited in the previous office action (5/10/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662